United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2558
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Dale D. Decoteau,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 17, 2006
                                 Filed: August 22, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Dale Decoteau guilty of being a felon in possession, in violation
of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e). At sentencing, the district court1 determined
a Guidelines imprisonment range of 188-235 months, based in part on Decoteau’s
status as an armed career criminal, and sentenced him to 188 months in prison and
three years of supervised release. On appeal, Decoteau argues (1) the district court
erred when it sentenced him as an armed career criminal because his prior convictions
had not been proven to a jury beyond a reasonable doubt; and (2) the district court

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
erred in finding that Decoteau’s conviction for possession of an unregistered firearm
is a violent felony.

       First, this court’s decisions foreclose Decoteau’s argument that his prior
convictions should have been submitted to a jury to determine beyond a reasonable
doubt whether they were violent felonies. See United States v. Patterson, 412 F.3d
1011, 1015-16 (8th Cir.) (fact of prior conviction does not need to be admitted by
defendant or proved to jury beyond reasonable doubt; once court determines prior
conviction exists, characterization of conviction as violent felony is legal matter for
court to consider), cert. denied, 126 S. Ct. 591 (2005); United States v. Johnson, 408
F.3d 535, 540 (8th Cir. 2005) (noting that Supreme Court has not overruled
Almendarez-Torres v. United States, 523 U.S. 224, 243-44 (1988), and Shepard v.
United States, 544 U.S. 13 (2005), did not alter rule that court may consider prior
criminal history as sentencing factor).

       Second, the district court properly classified Decoteau’s prior conviction for
possession of an unregistered sawed-off shotgun as a violent felony in sentencing him
as an armed career criminal based on his prior convictions. See 18 U.S.C. § 924(e)(1)
(defendant who violates § 922(g)(1) and has 3 prior convictions for violent felonies
is subject to 15-year mandatory minimum sentence); U.S.S.G. § 4B1.4(a) (defendant
who is subject to enhanced sentence under 18 U.S.C. § 924(e) is armed career
criminal); United States v. Childs, 403 F.3d 970, 971 (8th Cir.) (possession of short-
barreled shotgun is violent felony), cert. denied. 126 S. Ct. 466 (2005). Accordingly,
we affirm.
                        ______________________________




                                         -2-